Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/13/2020 and 10/13/2020 have been entered; wherein claims 1 and 17 have been amended.
  
DETAILED ACTION
Claims 1 – 17 are pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 (remark; p. 8, second full paragraph) have been considered but are moot in view of the new ground(s) of rejection as necessitated by amendments.  See SINHA et al. (Pub. No. US 2015/0350101 A1), art of the record.
Examiner notices Applicant’s argument “…as Fox teaches that the processor 114 (referred to by the Office as the “central dispatch device”) places the update package in the ECU memory and updates it (without interrupting the operation of the ECU). (See Fox, paragraph [0102].)  As such, Fox in fact teaches away from the claimed limitation, as Fox explicitly teaches that the processor performs the operations for the ECU such that the ECU will not be interrupted, in contrast to the claimed features in which the embedded device stores and executes the transient update agent” (Emphasis original. Remark, p. 8: first full paragraph.)
Examiner respectfully disagrees.  Even though Fox’s paragraph [0102] indicates the processor 114 perform the update, other Fox’s paragraphs state that the ECU also performs the update (Fox, Fig. 11, [0118 – 0122] …At step 1102, process 1100 may receive a delta file (e.g., delta file 206) comprising a plurality of deltas (or changes) corresponding to a software update for software on the ECU (e.g., ECU 112) and startup code (e.g., startup code 208) for executing the delta file in the ECU.  At step 1104, process 1100 may execute the delta file, based on the startup code, in the ECU. In some embodiments, the startup code may be configured in accordance with above embodiments, and at step 1106, process 1100 may update memory addresses in the ECU to correspond to the plurality of deltas from the delta file…The startup code may be configured to link the delta file to a specific function in the VFS associated with the delta file, as depicted in FIG. 5-8; [0065 – 0067] …Such a 3Diff comparison, or other multi-dimensional comparison, may be utilized to produce a delta file 206 that may include data representing changes made to the binary and/or the source code 210 of ECU 112, changes made to one or more variables 212 used by ECU 112, and changes made to memory addresses 214 referenced by ECU 112…In some embodiments, server 102 may configure startup code 208 to initialize a runtime library of delta file 206.  Server 102 may also configure startup code 208 to include instructions to delete old (outdated) variable data from the memory of ECU 112. Server 102 may further configure startup code 208 to extract memory addresses change data 214 (if any) from delta file 206 and update the memory addresses in ECU 112 accordingly…; [0074 – 0077].)
Next, Applicant argues “Moreover, the Office referred to the ‘startup code 208’ of Fox as allegedly teaching the update package… Therefore, an interpretation that points to a startup code as allegedly teaching a software update package is an improper interpretation.” (Remark; p. 8: third full paragraph.)
Examiner respectfully disagrees.  On p. 4 and p. 5 of office action mailed on 08/13/2020, examiner interpreted delta files 206 as update package and startup code 208 as transient update agent.  In other words, Fox discloses update package and transient update agent.
Next, Applicant argues “Applicant contends that the Office did not identify in a clear manner if device 400 of Wood teaches the claimed ‘central dispatch device’ or the claimed ‘embedded device’…” (Remark; p. 9: first full paragraph – fifth full paragraph.)
Examiner respectfully directs Applicant’s attention to pp. 3 – 7 of office action mailed on 08/13/2020.  On those pages, examiner states that Fox discloses central 
Lastly, Applicant argues that “…Applicant argues that, in contrast to the transient update agent of the claimed invention, this stub installer is not responsible for installing the software package but the service module 104… Applicant contends not only that the ‘stub installer’ does not teach the claimed ‘transient update agent,’ as argued above, but also that ‘uninstalling’ is not the same operation as ‘deleting and removing’ as claimed…” (Emphasis original.  Remark; p. 9: last full paragraph – p. 10: first full paragraph.)
Examiner respectfully disagrees.  Deleting and removing an agent is broadly and reasonably interpreted as removing the agent from a device regardless of how it is removed.  Hence, Rao removes the agent from device after the agent installs a software/update (Rao, Fig. 1, [0018] After the service module 104 is installed on the user computer 102, subsequent requests to install one or more software products supported by the automatic installation and update system 100 may also invoke the stub installer 108 (update agent) (or a different instance of the stub installer 108 that accompanies the one or more software products). In this case, the stub installer 108 may upgrade the service module 104 if a newer version is available, launch the service module 104 if the service module 104 is installed but not running, and terminate. If the stub installer 108 recognizes that the service module 104 is already installed, the stub installer 108 may initiate an uninstall process on itself.  And, [0016 & 0059]), stub installer is temporarily stored and then removed.)

Claim 17 recites limitations in the same manner as claim 1; therefore, claim 17 also remains rejected.

Claim Objections
Claims 2, 3, 6, 7, and 10 are objected to because of the following informalities:  
Claim 2
Line 2; change “a network” to --the network-- (antecedent issue.)
Claim 3
Last line; change “a vehicle” to --the vehicle-- (antecedent issue.)
Claim 6
Line 3; remove “plurality of”.
Claim 7
Lines 1 – 2; remove “further comprising”.
Claim 10
Line 3; remove “plurality of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 – 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (Pub. No. US 2019/0034256 A1; art of the record) in view of Wood (Pub. No. US 2016/0218882 A1; art of the record), SINHA et al. (Pub. No. US 2015/0350101 A1; hereinafter Sinha; art of the record), and Rao et al. (Pub. No. US 2008/0301672 A1; hereinafter Rao; art of the record.)

Claim 1
Fox teaches a computer implemented method of updating software of embedded devices of a vehicle (Fox, Fig. 11, [0118] Referring now to FIG. 11, an exemplary flowchart showing a process 1100 for receiving and integrating a delta file in a vehicle shown…For example, process 1100 may be performed by ECU 112 (embedded device) in vehicle 104-b…) connected to a central dispatch device installed in the vehicle via a vehicle bus (Fox, Fig. 1A; [0102] It is contemplated that one or more processors 114 located on vehicles 104, upon receiving delta files from server 102, may place the delta files into the memory devices of the corresponding processor 114 and ECU are connected via a bus), comprising: 
using at least one processor of the central dispatch device installed in the vehicle (Fox, Fig. 1A; [0102] It is contemplated that one or more processors 114 located on vehicles 104, upon receiving delta files from server 102, may place the delta files into the memory devices of the corresponding ECUs and perform the update without interrupting the operations of the ECUs…), the at least one processor is adapted for executing a code, the code is adapted for: 
obtaining from a remote storage via a network an update package for at least one embedded device of the embedded devices (Fox, Fig. 11, [0118 – 0122] …At step 1102, process 1100 may receive a delta file (e.g., delta file 206) comprising a plurality of deltas (or changes) corresponding to a software update for software on the ECU (e.g., ECU 112) and startup code (e.g., startup code 208) for executing the delta file in the ECU…; Fig. 1A, [0102] It is contemplated that one or more processors 114 located on vehicles 104, upon receiving delta files from server 102 (remote storage), may place the delta files (update package) into the memory devices of the corresponding ECUs and perform the update without interrupting the operations of the ECUs…; [0106]… If processor 114 discarded the delta file when it decided to delay the ECU software update process, processor 114 may send a message to server 102 to request another copy of the delta file…; and, [0065 – 0066].  Also, Figs. 12 & 13 and associated texts), the at least one embedded device is operatively connected to the central dispatch device via a communication interconnection (Fox, Fig. 1A, [0102] It is contemplated that one or more processors 114 located on vehicles 104, upon ; 
[ the update package and a transient update agent [ (Fox, [0066] Also shown in FIG. 3 is a startup code 208 (transient update agent), which may be integrated into 3Diff or delta file 206…);
[, transferring to the at least one embedded device via the vehicle bus the transient update agent, the at least one embedded device [stores the transient update agent (Fox, Fig. 11, [0118 – 0122] …At step 1102, process 1100 may receive a delta file (e.g., delta file 206) comprising a plurality of deltas (or changes) corresponding to a software update for software on the ECU (e.g., ECU 112) and startup code (e.g., startup code 208) for executing the delta file in the ECU…; and, Fig. 2, [0066] Also shown in FIG. 3 is a startup code 208 (transient update agent), which may be integrated into 3Diff or delta file 206…; Figs. 12 & 13 and associated texts); and 
transferring the update package to the at least one embedded device (Fox, Fig. 11, [0118 – 0122] …At step 1102, process 1100 may receive a delta file (e.g., delta file 206) comprising a plurality of deltas (or changes) corresponding to a software update for software on the ECU (e.g., ECU 112) and startup code (e.g., startup code 208) for executing the delta file in the ECU…; [0106], and Figs. 12 & 13 and associated texts), the at least one embedded device executes the transient update agent, wherein the transient agent [applies the update package in the at least one embedded device (Fox, Figs. 11, [0118 – 0122] …At step 1104, process 1100 may execute the delta file, based on the startup code, in the ECU. In some embodiments, the startup code may be configured in accordance with above embodiments, and at step 1106, process 1100 may update memory addresses in the ECU to correspond to the plurality of deltas from the delta file… The startup code may be configured to link the delta file to a specific function in the VFS associated with the delta file, as depicted in FIG. 5-8; [0065 – 0067] …Such a 3Diff comparison, or other multi-dimensional comparison, may be utilized to produce a delta file 206 that may include data representing changes made to the binary and/or the source code 210 of ECU 112, changes made to one or more variables 212 used by ECU 112, and changes made to memory addresses 214 referenced by ECU 112…In some embodiments, server 102 may configure startup code 208 to initialize a runtime library of delta file 206. In some embodiments, for example, server 102 may configure startup code 208 to update a program counter of ECU 112 to skip certain code contained in current software 204 and execute certain code contained in delta file 206 instead…Further, startup code 208 may be configured to extract the delta data from the 3Diff or delta file 206, and store it on the memory…; [0072]… Server 102 may also configure startup code 208 to include instructions to delete old (outdated) variable data from the memory of ECU 112. Server 102 may further configure startup code 208 to extract memory addresses change data 214 (if any) from delta file 206 and update the memory addresses in ECU 112 accordingly…; [0074 – 0077]), [.
But, Fox does not explicitly teach authenticating the update package and a transient update agent which is independent of the update packages.
However, Wood teaches 
authenticating the update package and a transient update agent (Wood, Fig. 4; [0035] The signature verification module 404 includes instructions that, when executed, or circuits that, when activated, cause the computing device 400 to verify the validity of digital signatures on the software package and the software installation application…The software installation module 406 includes instructions that, when executed, or circuits that, when activated, cause the computing device 400, when the public keys of the certificates of the software package and the software installation application match, to store the certificate of the software in the storage/memory 403 and install (transfer) the software on the computing device 400…; Fig. 2 & steps 210 – 230) which is independent of the update packages (Wood, Fig. 1; [0016] The software installation application 102 (also referred to as "installer 102") is an application program for installing software. When a software package that includes software that is to be installed is loaded onto the computing device 100, the installer 102 is invoked. The software package may be loaded onto the computing device…);
Fox and Wood are in the same analogous art as they are in the same field of endeavor, install/update software.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wood teachings into Fox invention to give Fox ability to authenticate the (agent) and/or software package, as suggested by Wood ([0005 & 0035]); thus, allow Fox to abort transferring software package and updating process.
But, Fox and Wood do not explicitly teach , transferring the update package to the
However, Sinha teaches 
 transferring to the devicethe transient update agent (Sinha; Fig. 2A, [0041] …As shown in FIG. 2A, the provisioning of each virtual machine comprises the execution of tasks from task list 205…A second task included in task list 205 transmits and installs a deployment agent software module on each of the virtual machines. As mentioned above, in embodiments, the deployment agent issues requests for software packages, receives the software packages, and invokes the installation program (or script) of each package…; [0034 – 0035, 0044, 0071, 0074, 0077]); 
after the transferring of the transient update agent, transferring the update package to the device, wherein the transient agent receives the transferred update package and applies the update package in the at least one embedded device (Sinha; Fig. 2A, [0041] …As shown in FIG. 2A, the provisioning of each virtual machine comprises the execution of tasks from task list 205…A second task included in task list 205 transmits and installs a deployment agent software module on each of the virtual machines. As mentioned above, in embodiments, the deployment agent issues requests for software packages, receives the software packages, and invokes the installation program (or script) of each package…; [0077] …when VM 160 is instantiated, VM 160 is also supplied with a deployment agent 635. Deployment agent 635, according to one or more embodiments, enables VM 160 to communicate with application management server 110 (via cloud management server 155) in order to, for example, access and install software packages during an application deployment. And, [0043 – 0044, 0071, 0074].)
Fox, Wood, and Sinha are in the same analogous art as they are in the same field of endeavor, install/update software.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sinha teachings into Fox/Wood invention to allow Fox transfer; thus, allow Fox to install a deployment agent which would request and install a required package during application deployment as suggested by Sinha ([0034 – 0035].)
But, Fox, Wood, and Sinha do not explicitly teach the at least one embedded device deletes and removes the temporarily stored transient update agent from a memory of the at least one embedded device, after the update package is applied.
However, Rao teaches 
the at least one embedded device deletes and removes the temporarily stored transient update agent from a memory of the at least one embedded device, after the update package is applied (Rao, Fig. 1, [0018] After the service module 104 is installed on the user computer 102, subsequent requests to install one or more software products supported by the automatic installation and update system 100 may also invoke the stub installer 108 (update agent) (or a different instance of the stub installer 108 that accompanies the one or more software products). In this case, the stub installer 108 may upgrade the service module 104 if a newer version is available, launch the service module 104 if the service module 104 is installed but not running, and terminate. If the stub installer 108 recognizes that the service module 104 is already installed, the stub installer 108 may initiate an uninstall process on itself.  And, [0016 & 0059]), stub installer is temporarily stored and then removed.)
Fox, Wood, Sinha, and Rao are in the same analogous art as they are in the same field of endeavor, install/update software.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rao teachings into Fox/Wood/Sinha invention to uninstall software installer after detecting a software is already installed or updating the software as suggested by Rao ([0018].)

Claim 2
Fox also teaches a topology of the communication interconnection is a member of a group consisting of: a network, a bus and a point-to-point connection (Fox, [0055]… As shown, system 100 includes one or more server (or computer) 102 configured to communicate with one or more vehicles 104 over a communication channel 106. Communication channel 106 may include a bus, a cable, a processor 114 and ECU are connected via a bus)

Claim 3
Fox also teaches the embedded devices connected to the central dispatch device are deployed in a vehicle (Fox, [0056]… Processor 108 may also carry out instructions to generate update packages for the ECUs when it is determined that one or more ECUs installed in one or more vehicles 104 need to be updated…)

Claim 4
Fox also teaches the update package consists of a differential update (Fox, Figs. 1A, 2, & 3, [0065 – 0066] …Such a 3Diff comparison, or other multi-dimensional comparison, may be utilized to produce a delta file 206 (update package, differential update) that may include data representing changes made to the binary and/or the source code 210 of ECU 112, changes made to one or more variables 212 used by ECU 112, and changes made to memory addresses 214 referenced by ECU 112…)

Claim 5
the at least one processor obtains the update package from a local storage resource attached to at least one Input/Output (I/O) interface of the central dispatch device (Fox, Fig. 1, [0106]…If processor 114 stored a copy of the received delta file in memory 116 when it decided to delay the ECU software update process, processor 114 may retrieve the copy of the received delta file from memory 116 and write the delta file into memory 120 of ECU 112…)

Claim 6
Fox also teaches the at least one processor obtains the update package from a remote storage resource accessible from the central dispatch device through a communication interface isolated from the plurality of embedded devices (Fox, Fig. 1A; [0106] …Processor 114 may receive the delta file in a reply message from server 102 and write the delta file into memory 120 of ECU 112 and perform the update process as described above.)

Claim 7
Fox also teaches the remote storage resource includes a shared repository storing a plurality of update packages for at least some of the embedded devices, each of the plurality of update packages is provided by a respective vendor (Fox, Fig. 2, [0062]…In some embodiments, automakers or component manufacturers may also store copies of software update 202 in one or more network storage devices that are accessible to server 102…)

Claim 8
Fox also teaches the transient update agent is configured for execution by more than one of the embedded devices (Fox, Fig. 4, [0067] In some embodiments, server 102 may configure startup code 208 (agent) to initialize a runtime library of delta file 206. In some embodiments, for example, server 102 may configure startup code 208 (agent) to update a program counter of ECU 112 to skip certain code contained in current software 204 and execute certain code contained in delta file 206 instead…)

Claim 9
Fox also teaches the transient update agent is locally available in the central dispatch device from a local storage (Fox, Figs. 2 & 3, [0066] Also shown in FIG. 3 is a startup code 208 (agent), which may be integrated into 3Diff or delta file 206…; [0106] …If processor 114 stored a copy of the received delta file in memory 116 when it decided to delay the ECU software update process, processor 114 may retrieve the copy of the received delta file from memory 116 and write the delta file into memory 120 of ECU 112…)

Claim 10
Fox also teaches the at least one processor obtains the transient update agent from a remote storage resource accessible from the central dispatch device through a communication interface isolated from the plurality of embedded devices (Fox, Fig. 1A; [0106] …Processor 114 may receive the delta file in a reply message from server 102 and write the delta file into memory 120 of ECU 112 and (agent), which may be integrated into 3Diff or delta file 206…)

Claim 11
Fox also teaches the transferring comprises mapping at least one of the transient update agent and the update package to a memory resource accessible to the at least one embedded device (Fox, Fig. 1A, [0102] It is contemplated that one or more processors 114 located on vehicles 104, upon receiving delta files from server 102, may place the delta files into the memory devices of the corresponding ECUs and perform the update without interrupting the operations of the ECUs…; [0104] …In some embodiments, processor 114 may store the received delta file in memory 116…)

Claim 12
Fox also teaches the transferring comprises communicating with the at least one embedded device to transfer at least one of the transient update agent and the update package to the at least one embedded device (Fox, Fig. 1A, [0102] It is contemplated that one or more processors 114 located on vehicles 104, upon receiving delta files from server 102, may place the delta files into the memory devices of the corresponding ECUs and perform the update without interrupting the operations of the ECUs…; and, [0106])

Claim 13
authenticating a validity of at least one of the transient update agent and the update package (Wood, Fig. 4; [0035] The signature verification module 404 includes instructions that, when executed, or circuits that, when activated, cause the computing device 400 to verify the validity of digital signatures on the software package and the software installation application…) Motivation for incorporating Wood into Fox is the same as motivation in claim 1.

Claim 16
Fox also teaches the transient update agent and the update package are integrated in a unified update package (Fox, [0066] Also shown in FIG. 3 is a startup code 208, which may be integrated into 3Diff or delta file 206…)

Claim 17
This is a system version of the rejected method version in claim 1; therefore, it is rejected for the same reasons.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fox, Wood, Sinha, and Rao, as applied to claim 1 above, and further in view of Li et al. (Pub. No. US 2016/0246585 A1; hereinafter Li; art of the record.)

Claim 14
Fox, Wood, Sinha, and Rao do not explicitly teach initiating an authentication session between the central dispatch device and the at least one embedded device to authenticate at least one of the central dispatch device and the at least one embedded device.
However, Li teaches initiating an authentication session between the central dispatch device and the at least one embedded device to authenticate at least one of the central dispatch device and the at least one embedded device (Li, Figs. 2 & 3, [0029] As described below in greater detail, the firmware loader 210, upon receipt of an indication that a firmware update is available, can be configured to provide (i) a unique identifier associated with the eUICC 108…; [0032] …The unique identifier can take any form that can be used to uniquely identify the eUICC 108 (e.g., an alphanumeric serial number) and enables the firmware provider 116 to at least partially identify that the mobile device 102 is authentic…)
Fox, Wood, Sinha, Rao, and Li are in the same analogous art as they are in the same field of endeavor, install/update software.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li teachings into Fox/Wood/Sinha/Rao invention to allow firmware provider to identify a device in order to provide communication session in a secure manner as suggested by Li ([0024 & 0029].)

Claim 15
Fox, Wood, Sinha, and Rao do not explicitly teach encrypting at least one of the transient update agent and the update package.
However, Li teaches encrypting the update package (Li, [0033] … According to some embodiments, the primary 
Fox, Wood, Sinha, Rao, and Li are in the same analogous art as they are in the same field of endeavor, install/update software.  Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to incorporate Li teachings into Fox/Wood/Sinha/Rao invention to encrypt firmware update package using certificates which establish various entities that are trusted by device as suggested by Li ([0033].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192